United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1261
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 27, 2011 appellant filed a timely appeal of decisions dated March 1 and 29,
2011 of the Office of Workers’ Compensation Programs (OWCP), finding that appellant’s
request for reconsideration was untimely and failed to show clear evidence of error. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the February 2, 2009 decision. The Board does not have jurisdiction
over a decision on the merits of the claim.2
ISSUE
The issue is whether OWCP properly found appellant’s applications for reconsideration
were untimely and failed to show clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

The last merit decision was an OWCP decision dated March 25, 1993. For OWCP decisions issued prior to
November 19, 2008, a claimant had one year to file an appeal. An appeal of OWCP decisions issued on or after
November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
This is the ninth appeal in the case. OWCP terminated appellant’s compensation on the
grounds that she refused an offer of suitable work in an April 17, 1992 decision and denied
modification in a March 25, 1993 decision. In a decision dated October 1, 1998, the Board
affirmed a January 12, 1996 OWCP decision finding that her reconsideration request was
untimely and failed to show clear evidence of error.3 By decision dated January 23, 2003, the
Board affirmed OWCP decisions dated April 26 and September 7, 2001 and April 11 and
July 26, 2002, denying appellant’s requests for reconsideration as untimely and failing to
establish clear evidence of error.4 In the next appeal, the Board affirmed an August 8, 2003
OWCP decision that found her June 28, 2003 reconsideration request was untimely and failed to
show clear evidence of error.5 By decision dated November 23, 2004, the Board affirmed
decisions dated April 4 and May 17, 2004, finding that appellant’s requests for reconsideration
were untimely and failed to show clear evidence of error.6 In a decision dated December 27,
2007, the Board affirmed OWCP decisions dated May 10 and 29, 2007, finding that her
applications for reconsideration were untimely and failed to show clear evidence of error.7 By
decision dated January 6, 2009, the Board affirmed an April 4, 2008 OWCP decision again
finding the request for reconsideration untimely and failing to show clear evidence of error.8 In a
decision dated February 16, 2010, again the Board found appellant’s application for
reconsideration was untimely and failed to show clear evidence of error.9 The last Board
decision was dated February 8, 2011, where the Board found that a March 4, 2010 application
for reconsideration was untimely and failed to show clear evidence of error.10 The history of the
case is contained in the Board’s prior decisions and is incorporated herein by reference.
By letter dated February 15, 2011, appellant requested reconsideration of her claim. She
argued that the employing establishment violated federal regulations while making a job offer.
Appellant stated that the job offer did not include the date it was available, and there was no
physician’s approval prior to making the offer and the employing establishment failed to send a
complete copy of the offer to OWCP. She argued that it was error for the March 25, 1993
OWCP decision not to vacate the April 17, 1992 decision.

3

Docket No. 96-2518 (issued October 1, 1998).

4

Docket No. 02-1814 (issued January 23, 2003).

5

Docket No. 03-2128 (issued October 30, 2003).

6

Docket No. 04-1429 (issued November 23, 2004).

7

Docket No. 07-1697 (issued December 27, 2007).

8

Docket No. 08-1420 (issued January 6, 2009).

9

Docket No. 09-1497 (issued February 16, 2010).

10

Docket No. 10-1335 (issued February 8, 2011).

2

In a decision dated March 1, 2011, OWCP found the reconsideration request was
untimely. It further denied merit review on the grounds that the request failed to show clear
evidence of error by OWCP.
By letter dated March 5, 2011, appellant again requested reconsideration. She stated that
the job offer was not valid as it did not contain dates of availability. Appellant asserted that
OWCP’s decision should not be based on whether the reconsideration request was filed within
one year, as the evidence showing error has been in the case record.
In a decision dated March 29, 2011, OWCP found that the application for reconsideration
was untimely. It further denied merit review as appellant had failed to demonstrate clear
evidence of error.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.11
The employee shall exercise this right through a request to the district OWCP. The request,
along with the supporting statements and evidence, is called the “application for
reconsideration.”12
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.13 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.14 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority under 5 U.S.C.
§ 8128(a) of FECA. As one such limitation, 20 C.F.R. § 10.607 provides that an application for
reconsideration must be sent within one year of the date of OWCP’s decision for which review is
sought. OWCP will consider an untimely application only if the application demonstrates clear
evidence of error on the part of OWCP in its most recent merit decision. The evidence must be
positive, precise and explicit and must manifest on its face that OWCP committed an error.15
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.16 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
11

5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.605 (1999).

13

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

14

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”
15

Robert F. Stone, 57 ECAB 292 (2005); D.O., Docket No. 08-1057 (issued June 23, 2009).

16

Annie L. Billingsley, 50 ECAB 210 (1998).

3

establish clear evidence of error.17 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.18 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.19
ANALYSIS
As the factual history indicates, the case has been before the Board on prior appeals with
respect to clear evidence of error by OWCP. The Board has explained that a claimant has one
year from a merit decision to file a timely application of reconsideration. If the application is
more than one year after the merit decision, OWCP will reopen the case for merit review only if
the evidence shows clear evidence of error by OWCP. The February 15 and March 5, 2011
applications for reconsideration were filed more than one year after the March 25, 1993 merit
decision and are untimely. Therefore the issue is whether appellant has shown clear evidence of
error.
The April 17, 1992 OWCP decision terminated appellant’s compensation on the grounds
that she refused an offer of suitable work. The March 25, 1993 OWCP decision denied
modification of the termination decision. As the prior Board decisions establish, appellant has
argued on reconsideration that the job offer was invalid. She has previously argued that the job
offer did not include dates of availability, was medically unsuitable, and was not properly sent to
OWCP. The February 15 and March 5, 2011 applications for reconsideration do not provide
additional evidence. The Board has explained that the evidence of record does not show clear
evidence of error in terminating appellant’s compensation for refusal of suitable work. The
February 15 and March 5, 2011 reconsideration requests do not establish clear evidence of error,
and therefore OWCP properly denied the untimely requests without merit review of the claim.
On appeal, appellant reiterates her argument that OWCP committed error in this case as
the job offer was not valid. For the reasons noted above, the evidence does not establish clear
evidence of error by OWCP with respect to this claim.
CONCLUSION
The Board finds the applications for reconsideration were untimely and failed to show
clear evidence of error.

17

Jimmy L. Day, 48 ECAB 652 (1997).

18

Id.

19

Thankamma Mathews, 44 ECAB 765 (1993).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 29 and 1, 2011 are affirmed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

